Exhibit Execution Copy STOCKHOLDERS AGREEMENT between BE AEROSPACE, INC. and SELLER ENTITIES ON SIGNATURE PAGES HERETO dated July 28, Table of Contents Page Article I CERTAIN DEFINITIONS 1.01. Certain Definitions 1 Article II RESTRICTIONS ON TRANSFERABILITY 2.01. General 4 2.02. Improper Sale or Encumbrance 4 2.03. Restrictive Legends 4 Article III REGISTRATION RIGHTS 3.01. Demand Registration 5 3.02. Piggyback Registration 6 3.03. Blackout Periods 7 3.04. Registration Procedures 8 3.05. Stockholder Information and Undertakings. 10 3.06. Expenses 11 3.07. Indemnification and Contribution 11 3.08. Certain Additional Limitations on Registration Rights 13 3.09. No Inconsistent Agreements 13 3.10. Selection of Underwriters to Serve as Book-Running Manager 14 3.11. Reports 14 Article IV ADDITIONAL RIGHTS 4.01. No Participation in a Group or Solicitation of Proxies 14 4.02. Limitation on the Prohibition on Ownership of Common Stock 15 Article V MISCELLANEOUS 5.01. Termination 15 5.02. Notices 16 5.03. Expenses 16 5.04. Headings 16 5.05. Severability 17 5.06. Entire Agreement; No Third-Party Beneficiaries 17 5.07. Amendment; Waiver 17 5.08. Binding Effect; Assignment 17 5.09. Specific Performance 17 i Table of Contents Page 5.10. Governing Law 17 5.11. Dispute Resolution; Mediation; Jurisdiction 18 5.12. Public Announcements 19 5.13. Construction 19 5.14. Counterparts 19 ii STOCKHOLDERS AGREEMENT This Stockholders Agreement (this “Agreement”) is made effective as of July 28, 2008, between BE Aerospace, Inc., a Delaware corporation (the “Company”) and Seller Entities on the signature pages hereto (collectively, the “Stockholder”). W I T N E S S E T H: WHEREAS, the Company and the Stockholder have entered into a Stock and Asset Purchase Agreement, dated as of June 9, 2008 (the “Stock and Asset Purchase Agreement”), pursuant to which the Company intends to acquire (the “Acquisition”) certain entities and assets comprising the Stockholder’s “Consumables Solutions” division; WHEREAS, upon consummation of the transactions contemplated by the Stock and Asset Purchase Agreement, the Stockholder will be issued in connection with the
